Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed over the prior art of record because the prior art of record fails to teach or fairly suggest the entire combination of elements set forth a first intermediate gear including a first large-diameter gear that meshes with the pinion gear and a first small-diameter gear that has a smaller diameter than the first large- diameter gear and is configured to integrally rotate with the first large-diameter gear, and is rotatably disposed around a first shaft parallel to the spool shaft; a second intermediate gear including a second large-diameter gear that meshes with the first small-diameter gear and a second small-diameter gear that has a smaller diameter than the second large-diameter gear and integrally rotates with the second large- diameter gear, and is rotatably disposed around a second shaft parallel to the first shaft; and a reciprocating mechanism including a driven gear that meshes with the second small-diameter gear and a worm shaft that integrally rotates with the driven gear and reciprocates the spool shaft in the front-rear direction.   Claims 2-5 depend either directly or indirectly from claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
Saito et al disclose an intermediate gear 30 having a larger diameter gear 31 and a smaller diameter gear 32.  Saito discloses a stepped gear 26 having a larger diameter gear 26a and a smaller diameter gear 26b.  Ochiai et al disclose an intermediate gear 23. Kawabe disclose an intermediate gear 10. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL M MARCELO whose telephone number is (571)272-6949. The examiner can normally be reached M-F 6:00 am-3:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

/EMMANUEL M MARCELO/
Primary Examiner
Art Unit 3654




/emm/